

116 HR 2849 IH: Department of the Treasury Officer Protection Act of 2019
U.S. House of Representatives
2019-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2849IN THE HOUSE OF REPRESENTATIVESMay 20, 2019Ms. Norton (for herself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo permit law enforcement officers of the Department of the Treasury to carry service weapons to their place of residence while off duty, and for other purposes. 
1.Short titleThis Act may be cited as the Department of the Treasury Officer Protection Act of 2019. 2.Authority for law enforcement officers of the Department of the Treasury to carry service weapon to officer’s place of residence (a)In generalAny law enforcement officer employed by the Department of the Treasury shall be allowed to carry the officer’s service weapon to, and store the service weapon in, the officer’s place of residence while such officer is off duty. 
(b)DefinitionsIn this section— (1)the term law enforcement officer means an employee the duties of whose position include— 
(A)the investigation, apprehension, or detention of individuals suspected or convicted of offenses against the criminal laws of the United States; or (B)the protection of officials of the United States against threats to personal safety; and 
(2)the term service weapon means any firearm (as that term is defined in section 921(a)(3) of title 18, United States Code) used by a law enforcement officer when carrying out the officer’s official duties. 